NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of PCT/US18/21284 filed on 03/07/2018 which has a provisional application no. 62/467,848 filed on 03/07/2017.

Affidavit/Declaration
The declaration by Jeng-Jie Wang under 37 CFR 1.132 filed on 07/15/2021 is sufficient (in addition to the Examiner’s amendments stated below) to overcome the previously applied obviousness rejection of Millan in view of Shih. 

Response to Arguments/Amendments
Applicant’s amendments and arguments filed on 07/15/2021 with respect to the prior claim rejections as indicated in the last office action have been fully considered and are persuasive. Therefore, those previously applied claim rejections have been withdrawn for the reasons further stated below.

EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
	Authorization for this Examiner’s amendment was given in a telephonic interview with Allyn Elliott on 10/20/2021 at 9:24 a.m. (ET).
	The application has been amended as follows:

IN THE CLAIMS:
Claims 1-12 and 23-28 have been canceled.

Claim 13 has been replaced with the following:
13.  --  A method for increasing the performance of poultry, wherein increasing performance comprises one or more of improved feed conversion rate or reduced lesion score, comprising: administering to the poultry a feed composition comprising an endo-1,4-beta-xylanase enzyme in an amount of 10 – 15 units/gram feed and a biologically pure culture of a Bacillus licheniformis strain PWD-1 (Accession No. 53757) in an amount of 105 CFU/gram feed to 106 CFU/gram feed.  --

Claim 14 has been replaced with the following:
	14.  --  A method for increasing the performance of poultry, wherein increasing performance comprises one or a combination of: increased total weight gain, improved feed conversion rate, or reduced mortality, comprising: administering to the poultry a feed composition comprising an endo-1,4-beta-xylanase enzyme in an amount of 10 – 15 units/gram feed, a biologically pure culture of a Bacillus licheniformis strain PWD-1 (Accession No. 53757) 5 CFU/gram feed to 106 CFU/gram feed, and a biologically pure culture of a Bacillus amyloliquefaciens strain Ba-BPD1 (Accession No. DSM 21836) in an amount of 105 CFU/gram feed to 106 CFU/gram feed.  --

Claim 17 has been replaced with the following:
	17.  --  The method of claim 13, wherein the poultry is a broiler.  --



Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that anticipates the independent claims’ limitations of “an endo-1,4-beta-xylanase enzyme in an amount of 10 - 15 units/gram feed, a biologically pure culture of a Bacillus licheniformis strain PWD-1 (Accession No. 53757) in an amount of 105 CFU/gram feed to 106 CFU/gram feed” and “a biologically pure culture of a Bacillus amyloliquefaciens strain Ba-BPD1 (Accession No. DSM 21836) in an amount of 105 CFU/gram feed to 106 CFU/gram feed”. There is no §102 anticipatory literature teaching the specific enzyme and the specific probiotic strains as presented in the claims. 
Secondary considerations of non-obviousness (unexpected results): the application provides evidentiary support for surprising and advantageous results. The declaration data supports the conclusion that the claimed combination of the specifically recited xylanase enzyme and the specifically recited probiotic strain(s) is statistically more effective at reducing lesion scores, mortality, and feed conversion rate (FCR) than other/different commercial enzymes and commercial probiotics (see declaration’s Figures 14-16). Additionally, the declaration and data 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
(i) Bedford (US Patent no. 5,612,055 - cited in the IDS filed on 08/19/2019) discloses a method for improving the feed conversion ratio with an enzyme feed additive comprising xylanase and protease derived from Bacillus amyloliquefaciens or Bacillus licheniformis (see abstract, claims 1, 10-11, and 21).
(2) Hoff (US Patent no. 10,006,017 B2) discloses an animal feed composition comprising xylanase and may also comprise at least one probiotic or directed fed microbial (DFM) selected from Bacillus licheniformis or Bacillus amyloliquefaciens (see col. 56-57, lines 49-1). Hoff discloses the use of a subtilisin/keratinase, PWD-1 from Bacillus licheniformis in the feed of poultry (see col. 2, lines 66-67).
(3) Millan (US Patent no. 10,695,384 B2) discloses a feed additive composition comprising a direct fed microbial in combination with a protease, a xylanase, an amylase and a phytase, and a method for improving the performance, feed conversion ratio (FCR), weight gain, by administering the feed additive composition (see abstract). Millan discloses the direct fed 
(4) Isaksen (WO 2014/020141 A1) discloses specific combinations which surprisingly significantly improve production performance characteristics of animals using a feed additive composition comprising a direct fed microbial in combination with a xylanase (endo-1,4-beta-xylanase) and the direct fed microbial may be selected from the group consisting of: Bacillus licheniformis or Bacillus amyloliquefaciens (see abstract, and page 7, lines 25-29).
However, none the above disclosures are anticipatory prior arts nor teaches the unexpected results/features of the claimed invention. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653